DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Prior art generally teaches a semiconductor device, e.g. U.S. Patent Application Publication Number 2020/0052103 A1 to Tao et al. FIG. 2 comprising (e.g. FIG. 4) switch element having a surface and first and second regions and including a first semiconductor material (208) having a band-gap, the first region of the switch element being coupled to a source contact (210) and a drain contact (214), and a voltage support structure (e.g. 240B, ¶ [0022]) and a floating electrode (field plate 402, ¶ [0026]).  Prior art e.g. U.S. Patent Application Publication Number 2020/0013888 A1 to Su et al. teaches wherein a floating structure (e.g. field plate 110) may have a band-gap (e.g. SiC, ¶ [0019]) greater than a semiconductor material (e.g. silicon ¶ [0031]).  However, prior art fails to reasonably teach or suggest together a floating electrode having first and second ends, the first end of the floating electrode being coupled to the second region of the switch element; a voltage-support structure including a second semiconductor material having a band-gap that is larger than the band-gap of the first semiconductor material, the voltage-support structure being in contact with the second end of the floating electrode, together with all of the other limitations of claim 1 as claimed.  Claims 2-16 are allowable in virtue of depending upon and including all of the limitations of allowable claim 1.  Claims 17 and 19 are allowable for similar reasons to claim 1 and claims 18 and 20 are allowable in virtue of depending upon and including all of the limitations of allowable claims 17 and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Eric A. Ward/               Primary Examiner, Art Unit 2891